On Motion for Rehearing.
BARROW, Justice.
I respectfully dissent.
The majority have affirmed the judgment of the trial court solely upon the proposition that the injury to Espinosa’s left eye extended to and affected his body generally, thereby resulting in total and permanent incapacity. It is seen, however, that the evidence of incapacity relates only to the specific injury and the attempted utilization of the eye’s remaining use. Therefore, this case falls squarely within the rule set forth in Coleman v. Hartford Accident & Indemnity Co., Tex.Civ.App., 297 S.W.2d 236, *874writ refused, which holds that such evidence does not raise an issue of a general disability.
It is undisputed that Espinosa’s only injury was a specific injury. He received a cut in the cornea of his left eye which required three stitches. The majority opinion sets forth- all the complaints of Espinosa. In passing upon the proposition of whether or not there is any evidence that the injury extended to and affected his body generally, we are not concerned with those complaints specifically related to the left eye. Espi-nosa’s fear of going on high places and dizziness was related to his inability to see well out of this eye. There is no contention of a neurosis. The only complaint not directly related to the eye is of headaches when he works in the sunlight. The burden was upon Espinosa to establish that the eye injury extended to and affected his body generally.; Texas Employers’ Ins. Ass’n. v. Brownlee, 152 Tex. 247, 256 S.W.2d. 76.
The Association produced the only medical evidence. -This doctor did not have to b.e believed when he testified unequivocally that he could find no connection between the headaches and the eye injury. The only •defect-fbuhd'--by-Dr. Russell related solely to the eye. - On the other hand, disbelieving this medical witness would not establish the converse. Espinosa did not offer any evidence to show a causal connection, but relies upon his testimony that he had headaches after working.
The cases cited in the-majority opinion hold that the issue as to disability, and the extent thereof, may be established by lay testimony, even though it may be contradicted by medical evidence. They are not controlling here, however, in that our problem is to show a causal connection between the cut on Espinosa’s left eye and the headaches. I have been unable to find a case which permits the jury to establish, without the benefit of evidence, a causal connection between a specific injury and subsequent pain in other parts of the body. It is fundamental that a lay witness may testify as to pain in his body. Casualty Ins. Co. of Cal. v. Salinas, 160 Tex. 445, 333 S.W.2d 109. A lay witness is usually not qualified to testify as to the cause of, or to diagnose, a disease, and the jury should not be permitted to draw its conclusions by speculation or surmise. Scott v. Liberty Mut. Ins. Co., Tex.Civ.App., 204 S.W.2d 16, writ ref., n. r. e.; Lumbermen’s Mut. Ins. Co. v. Vaughn, Tex.Civ.App., 174 S.W.2d 1001, no writ history. A medical witness is qualified to show the connection between an injury to a specific member and pain in other parts of the body. Pennsylvania Threshermen and Farmers Mut. Cas. Ins. Co. v. Tatom, Tex.Civ.App., 342 S.W.2d 25, writ ref., n. r. e.; General Accident Fire and Life Assur. Corp. v. Murphy, Tex.Civ.App., 339 S.W.2d 392, writ ref., n. r. e.; Texas Emp. Ins. Ass’n. v. Polk, Tex.Civ.App., 269 S.W.2d 582, writ ref., n. r. e. These cases are all distinguished from Espinosa’s case by the medical evidence showing a causal connection between the specific member and the other part of the body to which the specific injury extended and affected. - Here Espinosa’s evidence, when viewed most favorably to him, shows- only that he receives headaches upon exposure of his eye. This is evidence in support of the specific injury only and is not evidence that the specific injury extended to and affected his body generally. Texas Employers’ Ins. Ass’n. v. Brownlee, supra; Coleman v. Hartford Accident & Indemnity Co., supra. There is no evidence to support this jury finding.
The jury findings of total loss of sight in Espinosa’s left eye would not support a judgment because of the improper definition contained in the charge. The trial court submitted the following definition over the proper objection of the Association: “By the term ‘total loss of sight,’ as used in this charge, is meant that the vision is so affected as to substantially and materially impair the sight thereof in the practical performance of its functions in the pursuit of a laboring man.” This definition is improper. Angelina Casualty Co. v. Holt, *8756 Tex.Supreme Court Journal 65, 362 S.W.2d 99; Travelers Ins. Co. v. Seabolt, Tex., 361 S.W.2d 204.
I would reverse the judgment and remand the case for a new trial.